Citation Nr: 1745127	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  15-06 265A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Loan Center in Atlanta, Georgia


THE ISSUE

Entitlement to a certificate of eligibility ("COE") for VA home loan benefits.


REPRESENTATION

Veteran represented by: Dale K. Graham, Agent


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran had active service from May 6, 1985, to October 29, 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2014 decision of the VA Regional Loan Center in Atlanta, Georgia, that denied the above claim.

In February 2016, the issue was remanded for further development for which there was substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Although the Veteran filed a Form 9 for bilateral foot condition, sleep apnea, depression, and posttraumatic stress disorder, there is no evidence in the claims file that the RO has certified this issue to the Board for adjudication (via a VA Form 8, Certification of Appeal).  Hence, the Board does not currently have jurisdiction over these matters, and will not be addressed at this time.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran did not complete a continuous period of active duty of at least 24 months.

2.  Service connection has not been established for any disability and he does not meet any other exception to the minimum duty requirements.


CONCLUSION OF LAW

The legal criteria for basic eligibility for VA home loan guaranty benefits are not met.  38 U.S.C.A. § 5303A (West 2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks basic eligibility for VA home loan guaranty benefits as found at Chapter 37, Title 38, United States Code.  He does not dispute that he served on active duty for less than 24 months.  Rather, he asserts that he was previously issued a certificate of eligibility ("COE") for a loan guaranty and should still be eligible for reissuance.

The record indicates that he served in peacetime.  His Certificate of Release or Discharge from Active Duty (DD Form 214) reflects that he served on active duty from May 6, 1985, to October 29, 1985.  He is not service connected for any disability.  He was discharged for a preexisting physical disability by a medical board.

In March 2017 Supplemental Statement of the Case, the Atlanta, Georgia VA Eligibility Center denied his claim for VA home loan guarantee benefits.  The Center indicated that the evidence showed that he did not meet the minimum time (24 months) required for this benefit.  His DD Form 214 lists the reason for discharge as a physical disability, existing prior to service to entry on active duty, established by medical board, which was not entitled to severance pay.  The Atlanta, Georgia VA Eligibility Center concluded that it was not an exception to the length-of-service requirement.

Further, the Altana Georgia VA Eligibility Center stated, in part, that VA did not have a computer system in which to record issuance of COEs during that time frame and that it does not have the paper record to determine when or where a COE was issued to the Veteran.  And that, any COE issued would have been in error.

After a review of all the evidence, the Board finds that the Veteran did not complete a continuous period of active duty of at least 24 months; therefore, he did not meet the legal criteria at 38 U.S.C.A. § 5303A for basic eligibility for VA home loan guaranty benefits.  The law regarding eligibility for VA home loan guarantee states that, in order to be eligible for home loan benefits, a veteran who enlisted after September 7, 1980 must serve a minimum of two years (730 days) active duty, or the full period for which enlisted.  The Veteran had a total of 5 months and 9 days of qualifying active duty, which is less than the required service for this benefit.  Active duty under Title 32 USC, including ADT, AGR, and ADSW cannot be used to meet the minimum service requirement.  The Veteran did not meet the basic requirements for the home loan benefit.

An individual who did not met the minimum active duty requirements is not eligible for any benefit under 38 U.S.C. or under any other law administered by VA except for Benefits for, or in connection with, a service-connected disability or death; insurance benefits provided by 38 U.S.C. Chapter 19; and/or refunds of a participant's contributions to the educational benefits program provided by 38 U.S.C. Chapter 32. 

The established facts in this case are that the Veteran served from May 6, 1985, to October 29, 1985.  As such, he had less than 24 months of active service, so did not meet the basic eligibility requirements under 38 U.S.C.A. § 5303A.  For this reason, and notwithstanding the various contentions to the contrary weaving common law legal sources and dictionary definitions that are not authoritative in the federal administrative law context to which the Veteran has made his claim and appeal, and notwithstanding creative but unpersuasive legal arguments that attempt to redefine specific terms, the Veteran did not meet the clear and unambiguous statutory requirement of time in service to be eligible for VA home loan guarantee eligibility.

As for exceptions to the basic eligibility requirements under 38 U.S.C.A. § 5303A, the Board observes that the provisions of 38 U.S.C.A. § 5303A (b)(3) do not apply in this case.  In particular, he (1) was not discharged or released from active duty under Title 10 under Section 1171 or 1172; (2) was not discharged or released from active duty for a disability incurred or aggravated in the line of duty; (3) was not found to have had a disability that the Secretary has determined to be compensable under chapter 11 of Title 38; (4) is not utilizing the provision of a benefit for or in connection with a service-connected disability, condition, or death; (5) is not seeking benefits under Chapter 19 or Chapter 43 of Title 38; and (6) the appellant's discharge was due to bad conduct and not made for the convenience of the Government.

The Board finds that any COE issued in the past for home loan guarantee by the local VA office was issued in error, as the evidence demonstrates that the Veteran did not meet the legal requirements as of that date.  Notwithstanding the Veteran's suggestions that the issuance of COE either may not be withdrawn (i.e., reissued) or is itself evidence of his eligibility for VA home loan guarantee, the Veteran may not rely on this erroneous issuance of COE for either purpose.  A COE issued in error is not binding upon VA in the absence of evidence showing the Veteran met the eligibility requirements.  

Eligibility for a VA home loan guarantee is not permitted based upon a prior incorrect determination, as any such adjudicative or administrative error does not negate the requirements of the law that provides the specific eligibility criteria and payment for the identified benefit.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995), aff'd 86 F.3d 1178 (Fed. Cir. 1996)(table) (stating that VA would not bound to grant benefits due to an administrative error, and quoting Kelly v. Derwinski, 3 Vet. App. 171 (1992) to the effect that the Court must interpret the law as it exists, and cannot extend benefits out of sympathy for a particular claimant); McTighe v. Brown, 1 Vet. App. 29, 30 (1994) (payment of government benefits must be authorized by statute, sot that even erroneous advice given by a government employee cannot be used to estop the government from denying benefits).

Although very sympathetic to the Veteran, the Board has no discretion in this matter and so the claim for benefits must be denied.  


ORDER

The Claim for eligibility for VA home loan guaranty benefits is denied.


____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


